Citation Nr: 0715613	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  03-30 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a right upper lobectomy in June 1995.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.  M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1950 to 
August 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  It is advanced on the docket.  


FINDINGS OF FACT

1.  In June 1995, the veteran underwent surgery for 
suspicious lesions in the upper lobe of his right lung.  As a 
result of the surgery, a portion of the veteran's right upper 
lobe was resected due to suspicion of malignancy and the 
location of the lesions (lobectomy).  

2.  It is at least as likely as not that the right upper lobe 
lobectomy has caused a slight restrictive defect in the 
veteran's breathing, but the veteran's respiratory disability 
is primarily due to severe chronic obstructive pulmonary 
disease, which he had prior to the June 1995 lobectomy.

3.  The slight restrictive defect in the veteran's breathing 
that developed subsequent to the VA surgery (thoracotomy with 
lobectomy) performed in June 1995 was not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, and was not the result of an event not 
reasonably foreseeable.

4.  The veteran was admitted to the VA hospital for right 
thoracotomy and biopsy with possible resection, and he gave 
preoperative informed consent for this procedure.  



CONCLUSION OF LAW

The criteria to award compensation under 38 C.F.R. § 1151 for 
residuals of a right upper lobectomy are not met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
October 2001, prior to the initial AOJ decision.  Although 
this notice was deficient in that it failed to provide notice 
to the veteran of the fourth Pelegrini II element, notice of 
this element was provided in multiple letters sent since 
August 2004.  These letters read as a whole advised the 
veteran of the all the Pelegrini II elements as stated above.  
The veteran's claim was readjudicated in July 2005 and 
February 2007, after affording him with an opportunity to 
respond to each letter.  Thus, the Board finds that VA's 
actions have cured the late timing of the notice of the 
fourth Pelegrini II element, and thus the veteran is not 
prejudiced by the Board proceeding to adjudicate his claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also notes that the veteran was provided notice in 
August 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 
473 (2006), that a disability rating and an effective date 
for the award of benefits will be assigned if the benefit 
sought is awarded.  However, given the denial of the 
veteran's claim, any questions as to a disability rating or 
effective date are moot.  Thus the Board finds that the 
veteran has not been prejudiced by VA's failure to provide 
notice earlier on these elements of his claim.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with his claim, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claim.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
inpatient and outpatient records are in the file for 
treatment from September 1989 through January 2005.  Private 
medical treatment record identified by the veteran were 
either provided by him or obtained by the RO.  The veteran 
was notified in the rating decision, Statement of the Case 
and Supplemental Statements of the Case of what evidence has 
been obtained and considered.  He submitted a statement in 
February 2007 that he had no additional evidence to submit in 
support of his claim.  VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 
2002).   VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded a VA examination on his claim in August 2004.  
Subsequent addendums to the examiner's report have been 
obtained to provide the necessary medical opinions need to 
adjudicate the veteran's claim.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
were service connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and either:

1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility, and the proximate cause 
of the disability or death was either A) 
carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or B) an event not reasonably 
foreseeable; or

2) the disability or death was proximately caused 
by the provision of training and rehabilitation 
services by the Secretary as part of an approved 
rehabilitation program.

38 U.S.C.A. § 1151 (West 2002).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  38 C.F.R. § 3.361(d)(1) (2006).

The veteran contends that he has become severely disabled and 
unable to work due to the removal of a portion of his right 
lung by the VA in a June 1995 surgery.  The medical evidence 
shows that a 2 cm lesion and a 1 cm lesion were found in the 
upper lobe of the veteran's right lung on a chest x-ray taken 
on May 30, 1995.  Previous x-rays taken in April 1994 and 
June 1994 did not reveal any masses, although the May 1995 
report indicates that a 5 mm lesion was noted on the June 
1994 x-ray.  The lesion was suspicious for a neoplasm.  

A CT scan with contrast was conducted on June 9, 1995, which 
revealed an area of patchy parenchymal opacity within the 
right lung apex correlating with the nodules identified on 
the chest x-ray.  This region showed some evidence of 
desmoplasia with scarring.  There was also lucency seen 
within the central region of the lesion.  The lesion measured 
approximately 2 cm in the greatest diameter.  There was also 
a smaller lesion located immediately anterior to the larger 
one measuring approximately 1 cm.  Both lesions had a similar 
appearance with streaky opacity and central lucency.  The 
impression was abnormal heterogeneous opacity noted within 
the right upper lobe as previously described most likely 
representing a post inflammatory process.  However, the 
possibility of primary lung neoplasm could not be entirely 
excluded and close clinical follow up and serial chest 
radiography was recommended for further evaluation.  

Although the veteran denies it, the medical evidence shows he 
underwent a bronchoscopy on June 15, 1995, which did not 
reveal any endobronchial lesions.  According to the Discharge 
Summary for the veteran's hospitalization from June 25, 1995, 
to July 11, 1995, for the surgery, the veteran's case was 
discussed at ground rounds, and he was felt to be a candidate 
for right thoracotomy and biopsy with possible resection.  He 
was admitted for this procedure and, after obtaining 
preoperative consent, taken into surgery on the 26th of June 
where right thoracotomy was performed.  

The Operation Report indicates that, after obtaining proper 
consent, the veteran was taken to the operating room.  Rigid 
bronchoscopy was performed after the administration of 
inhalational anesthetic and IV sedation, and no endobronchial 
lesions were noted.  Then the veteran was placed in the 
appropriate position and an incision was made into his right 
chest.  Inspection of the lung revealed  a lesion deep within 
the parenchyma of the right upper lobe.  Gross findings were 
concerning for a malignancy.  The surgeon elected to proceed 
with a right upper lobectomy.  The report indicates that, 
after resection, the lobe was opened on the back table and 
the findings of the mass were concerning for carcinoma.  The 
Discharge Summary further states that, at the time of the 
surgery, the lesion appeared highly suspicious for malignancy 
with extension deep within the parenchyma of the lung.  They 
did not feel that they could adequately wedge the lesion out, 
especially if it turned out to be a malignant tumor, and thus 
they elected to proceed with a right upper lobectomy.  The 
patient tolerated the procedure well.  His postop course was 
remarkable for a prolonged air leak which subsequently sealed 
by postoperative day number 10.  The chest tubes were removed 
in a timely fashion.  At the time of his discharge, his vital 
signs were stable and he was afebrile.  His wounds were clean 
and dry with staples removed.  

The veteran has filed this claim for compensation under 
38 U.S.C.A. § 1151 for additional disability due to the right 
upper lobectomy.  He claims that, due to the right upper 
lobectomy, his respiratory problems have become so severe 
that he is not able to work.  He first argues that VA was 
negligent in conducting the lobectomy knowing that he had 
chronic obstructive pulmonary disease (COPD).  Secondly, he 
argues he gave informed consent only for a biopsy of the 
lesion in his right lung and not for the lobectomy.  He also 
argues the surgery caused his COPD to become worse.  

In considering the veteran's claim, the Board must first 
determine whether there is an additional disability.  In 
determining whether the veteran has an additional disability, 
the veteran's condition immediately before the beginning of 
the hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy (CWT) program upon which the claim 
is based is compared to the veteran's condition after such 
care, treatment, examination, service, or program has 
stopped.  38 C.F.R. § 3.361(b) (2006).  

The Board finds that there is sufficient evidence to 
establish that the veteran has an additional disability as a 
result of the June 1995 VA surgical treatment.  The veteran 
underwent a VA examination in August 2004.  Pulmonary 
function tests were performed in conjunction therewith.  
Although the impression was that there is a severe 
obstructive lung defect, an additional restrictive lung 
defect could not be excluded by spirometry alone.  In the 
August 2004 report, the examiner failed to specifically 
address whether the veteran had an additional disability from 
the 1995 surgery, although he did express an opinion that it 
is unlikely that the veteran's current disability was caused 
by the treatment of the VA surgeon, and that there is no 
evidence of carelessness, negligence, lack of proper skill or 
error in judgment on the part of the staff or attending 
physicians.

The veteran's claims filed was returned to the VA examiner 
with a request for clarification of whether the veteran had 
an additional disability related to the right upper lobectomy 
in June 1995.  The examiner opined that, based upon the 
August 2004 pulmonary function tests and general medical 
principles (citing WEB MD, 2005), it was at least as likely 
as not that the veteran's right upper lobe lobectomy has 
caused a slight restrictive defect in his breathing.  

Regarding the contention this surgery caused COPD to become 
worse, the evidence shows that the veteran has been treated 
for COPD as early as 1988 and continues to be treated with 
worsening symptoms since 2000.  The additional disability 
caused by the right upper lobe lobectomy is a restrictive, 
rather than an obstructive, defect in breathing.  The two 
types of defects are mutually exclusive and can co-exist.  
The medical evidence also shows that the veteran's COPD has 
also worsened in his left lung since his surgery, but there 
is no indication that this is from the removal of a portion 
of the veteran's right lung.  The veteran has further 
contended that, since his surgery, he has been more 
susceptible to contracting bronchitis and has been treated 
more often with antibiotics.  The medical evidence before the 
surgery, however, shows the veteran was treated multiple 
times for bronchitis.  Furthermore, a letter from the 
veteran's private physician dated in March 2002 indicates 
that the veteran's bronchitis visits did not accelerate until 
2000.  From 1995 through 1999, this doctor treated the 
veteran only 5 times for bronchitis compared to 7 times in 
2000 and 13 times in 2001.  Another private physician stated 
in a May 2006 letter that the lobectomy in all likelihood 
contributes to the veteran's impairment and dyspnea, but this 
does not actually address whether the veteran's COPD is worse 
as a result of the 1995 surgery.  Pulmonary functions tests 
conducted in June 2006 failed to document any significant 
restriction.  Thus, there is not a clear correlation between 
the right upper lobe lobectomy and the worsening of the 
veteran's COPD.  

The Board finds that the evidence establishes that the 
veteran has a slight restrictive defect in his breathing due 
to the right upper lobe lobectomy conducted in June 1995.  
However, it is not sufficient to merely show that a veteran 
received care, treatment or examination and that the veteran 
has an additional disability or died.  38 C.F.R. 
§ 3.361(c)(1) (2006).  The evidence must also establish that 
the proximate cause of the veteran's additional disability 
was either carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination or that it was an event 
not reasonably foreseeable.  38 C.F.R. § 3.361(d) (2006).

It is contended that the VA surgeon should not have removed a 
portion of his right lung knowing that he had COPD without 
first confirming that the lesion was malignant.  The veteran 
also argues that the VA doctor who performed the surgery made 
a practice of removing patients' lungs whether or not there 
was a malignancy.  He states that he knew of at least two 
other veterans who underwent surgery for a biopsy due to a 
suspected lung malignancy and this doctor conducted 
lobectomies on both of them.  The veteran said he was aware 
that at least one of them also did not have any malignancy in 
the lobe that was removed just like him.

There is, however, no evidence to indicate that the veteran's 
COPD was a contraindication for a lobectomy.  As previously 
mentioned, the veteran had been treated for many years, both 
by VA and non-VA physicians, for his COPD.  Thus this 
condition was known to the VA doctors at the time of his 
surgery.  The Discharge Summary clearly indicates that the 
veteran's case was discussed in grand rounds, and it was 
agreed that the veteran was a candidate for a thoracotomy and 
biopsy with possible resection.  Thus the VA doctor who 
performed the veteran's surgery clearly consulted his 
colleagues on the veteran's case before conducting the 
surgery.  It can be presumed that the veteran's medical 
history, including his COPD, was considered prior to 
determining the appropriate course of action.  

Furthermore, the veteran underwent a VA examination in August 
2004.  The VA examiner has had multiple opportunities to 
review the evidence in the veteran's claims folder and has 
continued to express his opinion that the resultant 
restrictive lung defect from the right lobectomy is unlikely 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar instance or fault on the part of 
the VA surgeon or staff.  The VA examiner's opinion was based 
on the fact that significant steps had been taken prior to 
the surgery to come to an accurate diagnosis, and it was 
documented that the lesion appeared highly suspicious for 
malignancy and could not be adequately wedged out given its 
location, which was especially of concern should the lesion 
in fact be malignant.  The VA examiner also stated that, in 
his opinion, the need to excise the lesion was apparent given 
its size and its documented growth from 1994 to 1995.  The VA 
examiner clearly did not overlook the veteran's history of 
COPD because he noted the veteran's significant history of 
COPD and nicotine dependence prior to the surgery in his 
opinion.

Although the veteran has stated that two private doctors have 
told him that the VA should not have operated on his lung 
without a biopsy confirming the lesion was cancerous because 
of his COPD, the veteran has not submitted any statements 
from these doctors to support his statements.  The veteran's 
statements alone are insufficient to support this contention.  
Such a question is quintessentially one requiring competent 
medical evidence.  It is noted that the veteran has not 
shown, nor claimed, that he is a medical expert, capable of 
rendering medical opinions.  Laypersons are not qualified to 
render medical opinions; thus such opinions are entitled to 
no weight.  Cromely v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In addition, the veteran's report that it was his doctors 
that said this does not make it competent medical evidence.  
"Competent medical evidence" is considered to be evidence 
that is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements or opinions.  38 C.F.R. § 3.159(a) 
(2006).  Since it is the veteran providing such statements 
and not a qualified medical professional, his statements have 
little probative value.  Furthermore, the veteran's 
statements are inherently less probative as they are being 
made second hand.  See e.g., Rucker v. Brown, 10 Vet. App. 
67, 73 (1997) (although formal rules of evidence do not apply 
before the Board, recourse to the Federal Rules of Evidence 
may be appropriate if it assists in the articulation of the 
reasons for the Board's decision); see also Flynn v. Brown, 6 
Vet. App. 500, 503 (1994).

Nor is the additional disability due to an event that was not 
foreseeable.  The veteran's postoperative progress was 
generally without complications except for a prolonged air 
leak which subsequently sealed on its own by postoperative 
day 10.  There is no evidence that such an event was 
unforeseeable or that it had any impact on the veteran's 
additional disability resulting from the lobectomy.  
Furthermore the VA examiner stated in his April 2005 addendum 
that it is likely that any patient undergoing thoracotomy 
with the subsequent lobectomy would have a restrictive defect 
in air breathing related to the amount of lung tissue 
removed.  In making the statement, the VA examiner relied 
upon the following statements from WEB MD, 2005 (lung 
function testing): "Restrictive lung disease can be caused by 
conditions such as pneumonia, lung cancer, scleroderma and 
multiple sclerosis.  Other restrictive conditions include 
some chest injuries, obesity, pregnancy and loss of lung 
tissue due to surgery."  Thus, it is clear that the slight 
restrictive defect in the veteran's breathing resulting from 
the lobectomy is a foreseeable result.

With regard to the veteran's contentions concerning the VA 
surgeon's propensity for lung removal, there is no evidence 
to support this contention.  It is clear from the Operation 
Report and the Discharge Summary that the surgeons who 
conducted the veteran's lobectomy believed that the lesion 
was highly suspicious for malignancy based upon a visual 
examination, and that they felt it was necessary to ensure 
that all of the lesion was removed.  It is also clear that 
they do not believe they would be able to adequately wedged 
out the lesion because of its extension deep within the lung, 
and that was why they elected to proceed with the right upper 
lobectomy.  This is what happened in the veteran's case.  
What happened in the case of other veterans is not known to 
the Board.  Neither the veteran nor the Board know the 
specific facts of those veteran's medical cases.  There is no 
evidence except for the veteran's own conjecture that the VA 
surgeon who performed his surgery had an inappropriate 
practice of conducting lobectomies without cause.  Thus, the 
Board gives no weight to the veteran's contention.

Thus the Board finds that the preponderance of the evidence 
is against the veteran's contention that there was 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance or fault on the part of the VA 
surgeon or staff in conducting the right upper lobe lobectomy 
on the veteran in June 1995.  Furthermore the Board finds 
that the preponderance of the evidence is against finding 
that the veteran's additional disability due to the lobectomy 
is the result of an event that was not foreseeable.

With respect to the veteran's consent for the procedure, the 
Board notes that the actual informed consent form signed by 
the veteran in relation to the June 1995 surgery is not in 
the file.  The Board previously remanded the veteran's claim 
in August 2005 to obtain a copy of that informed consent form 
from the Biloxi, Mississippi, VA Medical Center where the 
veteran had the surgery.  Unfortunately, on August 29, 2005, 
Hurricane Katrina hit the southern states devastating many 
cities, including Biloxi, Mississippi.  Correspondence in the 
file indicates that all of the Biloxi VA Medical Center paper 
records were destroyed because of Hurricane Katrina and that 
only computerized records are available.  Informed consents 
were not included in the computerized records.  Thus the 
informed consent form signed by the veteran in June 1995 is 
no longer available for review. 

The Board finds, however, that the medical evidence already 
of record is sufficient to find that the veteran was 
appropriately advised of the possibility of a resection of 
the right upper lobe of his lung and that he gave informed 
consent.  The Operation Report from June 26, 2005, indicates 
that the veteran was taken to the operating room "after 
obtaining proper consent."  The Discharge Summary for the 
veteran's hospitalization for the procedure conducted on June 
26, 2005, states that the veteran's case was "discussed at 
grand rounds and [he was] felt to be a candidate for right 
thoracotomy and biopsy with possible resection.  He is being 
admitted for this procedure.  After obtaining preoperative 
consent, patient was taken to the operating room on the 26th 
of June where right thoracotomy was performed."  The 
Discharge Summary was signed by the VA surgeon and was 
authenticated by the attending physician for the surgery.  

Because these statements were made contemporaneous with the 
events surrounding the veteran's lobectomy, they carry a 
higher probative value than those made by the veteran many 
years later and in conjunction with an attempt to secure VA 
compensation.  Thus, the Board finds these statements to be 
sufficient to establish that the veteran was provided 
informed consent related to the surgery he underwent in June 
1995, including the possibility of resection.  The veteran 
has not submitted any evidence except his non-contemporaneous 
statements that he was not provided informed consent.  The 
preponderance of the evidence is, therefore, against the 
veteran's contention that he was not given informed consent 
prior to the lobectomy.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for compensation under 38 U.S.C.A. § 1151 for the slight 
restrictive defect in breathing which is the result of the 
lobectomy conducted in June 1995.  The preponderance of the 
evidence being against the veteran's claim, the benefit of 
the doubt doctrine is not applicable.  Consequently, the 
veteran's claim must be denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a right upper lobectomy in June 1995 is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


